NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        JUN 21 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 SANDI LI,                                          No.    13-74304

               Petitioner,                          Agency No. A201-057-044

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                               Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Sandi Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies as to whether Li’s family continued attending an

unregistered church after his arrest, and on inconsistencies as to the issuance of a

letter from Li’s pastor in China and Li’s notarial certificate of his birth. See id. at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). Li’s explanations for these inconsistencies do not compel a

contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Li’s asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Li’s CAT claim

because it was based on the same evidence found not credible and the record does

not otherwise compel the finding that it is more likely than not Li would be

tortured if returned to China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.

                                           2                                     13-74304